

CONSULTING AGREEMENT


This Consulting Agreement (the "Agreement") made as of July 5, 2010 by and
between Mrs. Maria Kamoudi ("Consultant"), resident at  Sofokleous 2B, TK.14671,
Politeia, Athens, Greece, and Prime Estates & Developments, Inc., a Nevada
corporation ("Company").


WITNESSETH


WHEREAS, the Company requires and will continue to require certain business
consulting services for the Company; and


WHEREAS, Consultant shall provide Company with and is desirous of performing
such services for the Company; and


WHEREAS, the Company wishes to induce Consultant to provide these business
consulting services to the Company,


NOW, THEREFORE, in consideration of the mutual covenants hereinafter stated, it
is agreed as follows:


1.  APPOINTMENT


The Company hereby engages Consultant and Consultant agrees to render various
business consulting services to the Company upon the terms and conditions
hereinafter set forth.


2.  TERM


The term of this Agreement began as of the date of this Agreement (5th of July
2010) and shall terminate on the 31st of January of 2011.


3.  SERVICES


During the term of this Agreement, Consultant shall provide advice to, undertake
for and consult with the Company concerning the following services, and
additional services contemplated thereby:


Consulting in locating proper Real Estate, management of Real Estate, and
locating and introducing buyers for Real Estate that the company wishes to lease
or sell.

 
Page 1 of 4

--------------------------------------------------------------------------------

 


4.  DUTIES OF THE COMPANY


The Company shall provide Consultant and its counsel, on a regular and timely
basis, with all data and information about it, its subsidiaries, its management,
its products and services and its operations as shall be reasonably requested by
Consultant and its counsel, and shall advise Consultant of any facts which would
affect the accuracy of any data and information previously supplied pursuant to
this paragraph. The Company shall promptly supply Consultant and its counsel
with full and complete copies of all brochures or other sales materials relating
to its products and services and such other information as the request.


5.  COMPENSATION


The compensation to Consultant is set forth in Exhibit A.  This compensation in
its entirety is deemed fully earned upon execution of this agreement, is not
contingent and is non-refundable.


6.  REPRESENTATION AND INDEMNIFICATION


The Company shall be deemed to have been made a continuing representation of the
accuracy of any and all facts, material information and data which it supplies
to Consultant and its counsel and acknowledges its awareness that Consultant and
its counsel will rely on such continuing functions. Consultant and its counsel
in the absence of notice in writing from the Company will rely on the continuing
accuracy of material, information and data supplied by the Company. Consultant
represents that Consultant has knowledge of and is experienced in providing the
aforementioned services.


The Company agrees to indemnify, hold harmless and defend Consultant and its
counsel from any and all claims or demands of any kind relating to the Company's
breach of its agreements hereunder.


7.  MISCELLANEOUS


Termination: This Agreement may be terminated by Consultant upon written notice
to the Company which shall be effective five (5) business days from the date of
such notice.


Modification: This Agreement sets forth the entire understanding of the Parties
with respect to the subject matter hereof, and may be amended only in a writing
signed by both parties.


Notices: Any notices required or permitted to be given hereunder shall be in
writing and shall be mailed or otherwise delivered in person or by facsimile
transmission at the address of such Party set forth above or to such other
address or facsimile telephone number, as the Party shall have furnished in
writing to the other Party.


Waiver: Any waiver by either Party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of that provision or of any breach of any other provision of this
Agreement. The failure of a Party to insist upon strict adherence to any term of
this Agreement on one or more occasions will not be considered a waiver or
deprive the other Party of the right thereafter to insist upon adherence to that
term of any other term or this Agreement.

 
Page 2 of 4

--------------------------------------------------------------------------------

 
 
Assignment: The Shares under this Agreement are assignable at the discretion of
the Consultant without consent of the Company.


Severability: If any provision of this Agreement is invalid, illegal, or
unenforceable, the balance of this Agreement shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.


IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
date first above written.


Prime Estates & Developments, Inc.
 
By:
 
Spiros Sinnis, President
 
NAME OF CONSULTANT
 
 
Maria Kamoudi


 
Page 3 of 4

--------------------------------------------------------------------------------

 

EXHIBIT A:  COMPENSATION


For all services provided to the Company concerning the attached Agreement the
Consultant (Mrs. Maria Kamoudi) will receive seventy five thousand (75,000)
shares of Common Stock of the Company.

 
Page 4 of 4

--------------------------------------------------------------------------------

 